  Case 20-10343-LSS      Doc 2413-2    Filed 03/19/21   Page 1 of 47




                       ALIXPARTNERS, LLP


                              Exhibit A

Detailed Description of Fees, Hours and Descriptions by Matter Category
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 2 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Date          Consultant    Description of Services                                        Hours
 01/03/21      KM            Review and revise weekly Committee update presentation          1.40
 01/03/21      DM            Review draft BSA UCC update deck                                0.60
 01/04/21      DM            Emails with attachments with M. Wasson (Kramer Levin)           0.40
                             re: BSA coalition demand letter
 01/04/21      INI           Participate in conference call with the BSA UCC, K.             1.60
                             McGlynn, R. Collura and S. Weiner (all AlixPartners), T.
                             Mayer, R. Ringer, Z. Essner (all Kramer Levin) re: weekly
                             liquidity and plan negotiations
 01/04/21      RC            Participate in conference call with the BSA UCC, K.             1.60
                             McGlynn, S. Weiner and J. Ibanga, (all AlixPartners), T.
                             Mayer, R. Ringer, Z. Essner (all Kramer Levin) re: weekly
                             liquidity and plan negotiations
 01/04/21      MM            Participate in call with Committee advisors including K.        0.80
                             McGlynn, R. Collura, S. Weiner and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) and K. Morales
                             (Reed Smith) re: plan negotiations
 01/04/21      RC            Participate in call with Committee advisors including K.        0.80
                             McGlynn, S. Weiner, M. Monger and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) and K. Morales
                             (Reed Smith) re: plan negotiations
 01/04/21      KM            Participate in call with Committee advisors including R.        0.80
                             Collura, S. Weiner, M. Monger and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) and K. Morales
                             (Reed Smith) re: plan negotiations
 01/04/21      KM            Participate in conference call with the BSA UCC, R.             1.60
                             Collura, S. Weiner and J. Ibanga, (all AlixPartners), T.
                             Mayer, R. Ringer, Z. Essner (all Kramer Levin) re: weekly
                             liquidity and plan negotiations
 01/04/21      KM            Revise weekly Committee update presentation                     0.30
 01/04/21      KM            Prepare for weekly presentation to the UCC                      0.90
 01/04/21      INI           Participate in call with Committee advisors including K.        0.80
                             McGlynn, R. Collura, M. Monger and S. Weiner (all
                             AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) and K. Morales

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 3 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             (Reed Smith) re: plan negotiations
 01/04/21      SW            Participate in call with Committee advisors including K.        0.80
                             McGlynn, R. Collura, M. Monger and J. Ibanga (all
                             AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) and K. Morales
                             (Reed Smith) re: plan negotiations
 01/04/21      SW            Participate in conference call with the BSA UCC, K.             1.60
                             McGlynn, R. Collura and J. Ibanga, (all AlixPartners), T.
                             Mayer, R. Ringer, Z. Essner (all Kramer Levin) re: weekly
                             liquidity and plan negotiations
 01/07/21      KM            Call with R. Ringer (Kramer Levin) re: case issues              0.30
 01/08/21      KM            Call with Committee member re: Debtors' current and go-         1.80
                             forward liquidity situation as well as GUC treatment in
                             12/31/20 Plan of Reorganization
 01/11/21      RC            Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, K. McGlynn, R. Winning, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      KM            Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, R. Winning, R. Collura, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      DM            Email from R. Ringer (Kramer Levin) re: views on                0.30
                             amended BSA Plan
 01/11/21      RBW           Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, K. McGlynn, R. Collura, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      INI           Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and S.
                             Weiner (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      DM            Attend conference call with Committee Member, R.                0.40
                             Ringer, M. Wasson and T. Mayer (Kramer Levin) re: BSA
                             Restoration Plan options
 01/11/21      DM            Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and S.

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 4 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             Weiner (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      SW            Participate in conference call with the BSA UCC, D.             0.80
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/12/21      DM            Participate in conference call with the BSA UCC, K.             1.00
                             McGlynn, R. Winning, R. Collura, S. Weiner and J. Ibanga,
                             (all AlixPartners), T. Mayer, R. Ringer, Z. Essner (all
                             Kramer Levin) re: plan negotiations
 01/12/21      SW            Participate in conference call with the BSA UCC, K.             1.00
                             McGlynn, R. Winning, R. Collura and J. Ibanga, (all
                             AlixPartners), T. Mayer, R. Ringer, Z. Essner (all Kramer
                             Levin) re: plan negotiations
 01/12/21      KM            Participate in conference call with the BSA UCC, D.             1.00
                             MacGreevey, R. Winning, R. Collura, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/12/21      RC            Participate in conference call with the BSA UCC, K.             1.00
                             McGlynn, R. Winning, S. Weiner and J. Ibanga, (all
                             AlixPartners), T. Mayer, R. Ringer, Z. Essner (all Kramer
                             Levin) re: plan negotiations
 01/14/21      DM            Emails to R. Ringer (Kramer Levin) re: BSA strategy             0.40
 01/15/21      DM            Review email with attachments from M. Wasson (Kramer            0.40
                             Levin) re: BSA updates
 01/18/21      DM            Emails with R. Ringer and T. Mayer (both Kramer Levin)          0.60
                             re: BSA term sheet ideas
 01/18/21      KM            Call with R. Ringer, T. Mayer, M. Wasson (all Kramer            0.80
                             Levin), and D. MacGreevey (AlixPartners) to discuss term
                             sheet provisions
 01/18/21      DM            Call with R. Ringer, T. Mayer, M. Wasson (all Kramer            0.80
                             Levin), and D. MacGreevey (AlixPartners) to discuss term
                             sheet provisions
 01/19/21      DM            Participate in call with Committee advisors including I.        0.50
                             Ibanga, K. McGlynn, R. Winning R. Collura and S. Weiner
                             (all AlixPartners), R. Ringer, M. Wasson, N. Hamerman, T.
                             Mayer and Z. Essner (all Kramer Levin) re: plan

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2      Filed 03/19/21     Page 5 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                      Hours
                             negotiations
 01/19/21      KM            Participate in call with Committee advisors including D.      0.50
                             MacGreevey, R. Winning, R. Collura, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson, N.
                             Hamerman, T. Mayer and Z. Essner (all Kramer Levin) re:
                             plan negotiations
 01/19/21      RBW           Participate in call with Committee advisors including D.      0.50
                             MacGreevey, K. McGlynn, R. Collura, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson, N.
                             Hamerman, T. Mayer and Z. Essner (all Kramer Levin) re:
                             plan negotiations
 01/19/21      SW            Participate in call with Committee advisors including D.      0.50
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson, N.
                             Hamerman, T. Mayer and Z. Essner (all Kramer Levin) re:
                             plan negotiations
 01/19/21      INI           Participate in call with Committee advisors including D.      0.50
                             MacGreevey, K. McGlynn, R. Winning R. Collura and S.
                             Weiner (all AlixPartners), R. Ringer, M. Wasson, N.
                             Hamerman, T. Mayer and Z. Essner (all Kramer Levin) re:
                             plan negotiations
 01/19/21      RC            Participate in call with Committee advisors including D.      0.50
                             MacGreevey, K. McGlynn, R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson, N.
                             Hamerman, T. Mayer and Z. Essner (all Kramer Levin) re:
                             plan negotiations
 01/19/21      DM            Review email with attachments from Z. Essner (Kramer          0.60
                             Levin) re: BSA updates
 01/21/21      DM            Emails with R. Ringer (Kramer Levin) re: BSA Plan term        0.40
                             sheet strategy
 01/21/21      DM            Emails with attachments with R. Ringer and T. Mayer           0.30
                             (Kramer Levin) re: Pearson claim
 01/21/21      DM            Call with Committee members, K. McGlynn (AlixPartners),       0.50
                             R. Ringer, T. Mayer, and M. Wasson (all Kramer Levin) re:
                             draft term sheet
 01/21/21      DM            Call with Committee member, K. McGlynn (AlixPartners),        0.40
                             R. Ringer, T. Mayer, and M. Wasson (all Kramer Levin) re:

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 6 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             draft term sheet
 01/21/21      KM            Call with Committee members, D. MacGreevey                      0.50
                             (AlixPartners), R. Ringer, T. Mayer, and M. Wasson (all
                             Kramer Levin) re: draft term sheet
 01/21/21      KM            Call with Committee member, D. MacGreevey                       0.40
                             (AlixPartners), R. Ringer, T. Mayer, and M. Wasson (all
                             Kramer Levin) re: draft term sheet
 01/22/21      KM            Follow-up call with Committee members, D. MacGreevey            0.40
                             (AlixPartners), R. Ringer, T. Mayer, and M. Wasson (all
                             Kramer Levin) re: draft term sheet
 01/22/21      KM            Call with Committee member, D. MacGreevey                       0.60
                             (AlixPartners), R. Ringer, and M. Wasson (both Kramer
                             Levin) re: draft term sheet
 01/22/21      KM            Emails with Committee member re: questions related to           0.40
                             Restoration Plan
 01/22/21      DM            Follow-up call with Committee members, K. McGlynn               0.40
                             (AlixPartners), R. Ringer, T. Mayer, and M. Wasson (all
                             Kramer Levin) re: draft term sheet
 01/22/21      DM            Call with Committee members, K. McGlynn (AlixPartners),         0.60
                             R. Ringer, T. Mayer, and M. Wasson (all Kramer Levin) re:
                             draft term sheet
 01/22/21      DM            Emails with attachments with R. Ringer (Kramer Levin)           0.50
                             and BSA UCC member re: Plan term sheet
 01/22/21      DM            Emails with attachments with R. Ringer and M. Wasson            0.50
                             (Kramer Levin) re: comments and changes to BSA term
                             sheets
 01/26/21      DM            Participate in conference call with the BSA UCC, I.             1.00
                             Ibanga, K. McGlynn, R. Winning, R. Collura and S. Weiner
                             (all AlixPartners), T. Mayer, R. Ringer, Z. Essner (all
                             Kramer Levin) re: settlement negotiations
 01/26/21      DM            Participate in call with Committee advisors including I.        0.50
                             Ibanga, K. McGlynn, R. Winning R. Collura and S. Weiner
                             (all AlixPartners), R. Ringer, M. Wasson and Z. Essner (all
                             Kramer Levin), K. Morales (Reed Smith) re: plan
                             negotiations
 01/26/21      KM            Participate in call with Committee advisors including D.        0.50


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 7 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             MacGreevey, R. Winning, R. Collura, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson and Z.
                             Essner (all Kramer Levin), K. Morales (Reed Smith) re:
                             plan negotiations
 01/26/21      KM            Participate in conference call with the BSA UCC, D.             1.00
                             MacGreevey, R. Winning, R. Collura, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/26/21      RC            Participate in call with Committee advisors including D.        0.50
                             MacGreevey, K. McGlynn, R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson and Z.
                             Essner (all Kramer Levin), K. Morales (Reed Smith) re:
                             plan negotiations
 01/26/21      RC            Participate in call with Committee members and advisors         1.00
                             including D. MacGreevey, K. McGlynn, R. Winning, S.
                             Weiner and J. Ibanga (all AlixPartners), R. Ringer, M.
                             Wasson and Z. Essner (all Kramer Levin), K. Morales
                             (Reed Smith) re: plan negotiations and mediation
                             developments
 01/26/21      DM            Emails with R. Ringer (Kramer Levin) re: prep BSA UCC           0.30
                             call
 01/26/21      RBW           Participate in call with Committee advisors including D.        0.50
                             MacGreevey, K. McGlynn, R. Collura, S. Weiner and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson and Z.
                             Essner (all Kramer Levin), K. Morales (Reed Smith) re:
                             plan negotiations (left meeting early)
 01/26/21      INI           Participate in conference call with the BSA UCC, D.             1.00
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and S.
                             Weiner (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: settlement negotiations
 01/26/21      SW            Participate in call with Committee advisors including D.        0.50
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and J.
                             Ibanga (all AlixPartners), R. Ringer, M. Wasson and Z.
                             Essner (all Kramer Levin), K. Morales (Reed Smith) re:
                             plan negotiations
 01/26/21      SW            Participate in conference call with the BSA UCC, D.             1.00
                             MacGreevey, K. McGlynn, R. Winning, R. Collura and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, Z. Essner

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2       Filed 03/19/21      Page 8 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                         Hours
                             (all Kramer Levin) re: plan negotiations
 01/26/21      INI           Participate in call with Committee advisors including D.         0.50
                             MacGreevey, K. McGlynn, R. Winning R. Collura and S.
                             Weiner (all AlixPartners), R. Ringer, M. Wasson and Z.
                             Essner (all Kramer Levin), K. Morales (Reed Smith) re:
                             plan negotiations
 01/29/21      DM            Review email with attachments from Z. Essner (Kramer             0.30
                             Levin) re: BSA updates
 01/29/21      DM            Emails with R. Ringer (Kramer Levin) re: BSA critical            0.40
                             vendor program
 01/30/21      KM            Emails with Counsel and team re: next steps, including           0.50
                             Committee update
 01/30/21      DM            Telephone call with R. Ringer (Kramer Levin) re: BSA Plan        0.10
                             counter proposal
 01/30/21      DM            Emails with R. Ringer (Kramer Levin) and K. McGlynn              0.20
                             (AlixPartners) re: BSA Plan of Reorganization counter
                             proposal
 01/31/21      KM            Review and revise weekly Committee update presentation           1.30
 01/31/21      DM            Emails with K. McGlynn and J. Ibanga (both AlixPartners)         0.30
                             re: BSA UCC update deck
                                                                                     Total   49.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 2413-2     Filed 03/19/21     Page 9 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Fee Recap:

 Consultant                                       Hours           Rate              Amount
 Joy N Ibanga                                         5.20       530.00             2,756.00
 Scott Weiner                                         6.20       665.00             4,123.00
 Robert B Winning                                     1.80       935.00             1,683.00
 Kathryn McGlynn                                     15.80     1,055.00            16,669.00
 Richard Collura                                      6.20     1,125.00             6,975.00
 David MacGreevey                                    13.50     1,185.00            15,997.50
 Meade Monger                                         0.80     1,210.00              968.00
 Total Hours & Fees                                  49.50                        49,171.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 10 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Date          Consultant    Description of Services                                        Hours
 01/04/21      SW            Participate in call with M. Monger, K. McGlynn, R. Collura      0.80
                             and J. Ibanga (all AlixPartners), B. Whittman and C.
                             Binggeli, R. Walsh (all A&M), T. Gallagher (the Gallagher
                             Group), R. Ringer, T. Mayer, N. Hamerman and Z. Essner
                             (all Kramer Levin), M. Andolina and M. Linder (all White
                             Case), K. Gluck (Norton Rose), K. Carey (Hogan Lovells),
                             K. Rothweiler (Eisenberg, Rothweiler, Winkler, Eisenberg
                             & Jeck), P. Finn (Commonwealth Mediation) re: BSA's 5-
                             year business plan
 01/04/21      INI           Participate in call with M. Monger, K. McGlynn, R. Collura      0.80
                             and S. Weiner (all AlixPartners), B. Whittman and C.
                             Binggeli, R. Walsh (all A&M), T. Gallagher (the Gallagher
                             Group), R. Ringer, T. Mayer, N. Hamerman and Z. Essner
                             (all Kramer Levin), M. Andolina and M. Linder (all White
                             Case), K. Gluck (Norton Rose), K. Carey (Hogan Lovells),
                             K. Rothweiler (Eisenberg, Rothweiler, Winkler, Eisenberg
                             & Jeck), P. Finn (Commonwealth Mediation) re: BSA's 5-
                             year business plan
 01/04/21      SW            Participate in call with K. McGlynn and J. Ibanga (both         0.60
                             AlixPartners), B. Whitman, C. Binggeli, R. Walsh (all A&M)
                             re: Plan of Reorganization highlights
 01/04/21      KM            Participate in call with Weiner and J. Ibanga (both             0.60
                             AlixPartners), B. Whitman, C. Binggeli, R. Walsh (all A&M)
                             re: Plan of Reorganization highlights
 01/04/21      KM            Participate in call with M. Monger, R. Collura, S. Weiner       0.80
                             and J. Ibanga (all AlixPartners), B. Whittman and C.
                             Binggeli, R. Walsh (all A&M), T. Gallagher (the Gallagher
                             Group), R. Ringer, T. Mayer, N. Hamerman and Z. Essner
                             (all Kramer Levin), M. Andolina and M. Linder (all White
                             Case), K. Gluck (Norton Rose), K. Carey (Hogan Lovells),
                             K. Rothweiler (Eisenberg, Rothweiler, Winkler, Eisenberg
                             & Jeck), P. Finn (Commonwealth Mediation) re: BSA's 5-
                             year business plan
 01/04/21      MM            Participate in call with K. McGlynn, R. Collura, S. Weiner,     0.80
                             M. Monger and J. Ibanga (all AlixPartners), B. Whittman
                             and C. Binggeli, R. Walsh (all A&M), T. Gallagher (the
                             Gallagher Group), R. Ringer, T. Mayer, N. Hamerman and
                             Z. Essner (all Kramer Levin), M. Andolina and M. Linder
                             (all White Case), K. Gluck (Norton Rose), K. Carey

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 11 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                        Hours
                             (Hogan Lovells), K. Rothweiler (Eisenberg, Rothweiler,
                             Winkler, Eisenberg & Jeck), P. Finn (Commonwealth
                             Mediation) re: BSA's 5-year business plan
 01/04/21      RC            Participate in call with K. McGlynn, S. Weiner, M. Monger,      0.80
                             R. Collura and J. Ibanga (all AlixPartners), B. Whittman
                             and C. Binggeli, R. Walsh (all A&M), T. Gallagher (the
                             Gallagher Group), R. Ringer, T. Mayer, N. Hamerman and
                             Z. Essner (all Kramer Levin), J M. Andolina and M. Linder
                             (all White Case), K. Gluck ( Fulbright), K. Carey (Hogan
                             Lovells), K. Rothweiler (Eisenberg, Rothweiler, Winkler,
                             Eisenberg & Jeck), P. Finn (Commonwealth Mediation) re:
                             BSA's 5-year business plan
 01/04/21      INI           Participate in call with K. McGlynn and S. Weiner (both         0.60
                             AlixPartners), B. Whitman, C. Binggeli, R. Walsh (all A&M)
                             re: Plan of Reorganization highlights
 01/07/21      INI           Participate in call with K. McGlynn, R. Winning, S. Weiner,     1.40
                             J. Ibanga (all AlixPartners) and B. Whittman, C. Binggeli,
                             R. Walsh (all A&M) re: the Debtors' 5-year business plan
 01/07/21      RBW           Participate in call with K. McGlynn, S. Weiner, J. Ibanga       0.60
                             (all AlixPartners) and B. Whittman, C. Binggeli, R. Walsh
                             (all A&M) re: the Debtors' 5-year business plan
 01/07/21      KM            Participate in call with R. Winning, S. Weiner, J. Ibanga       1.40
                             (all AlixPartners) and B. Whittman, C. Binggeli, R. Walsh
                             (all A&M) re: the Debtors' 5-year business plan
 01/07/21      KM            Participate in Bates White mediation session                    1.00
 01/07/21      SW            Participate in call with K. McGlynn, R. Winning, J. Ibanga      1.40
                             (all AlixPartners) and B. Whittman, C. Binggeli, R. Walsh
                             (all A&M) re: the Debtors' 5-year business plan
 01/12/21      RBW           Participate in conference call with the BSA UCC, K.             1.00
                             McGlynn, R. Collura, S. Weiner and J. Ibanga, (all
                             AlixPartners), T. Mayer, R. Ringer, Z. Essner (all Kramer
                             Levin) re: plan negotiations
 01/14/21      RBW           Participate in mediation session with mediators, R. Mosby,      1.40
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M),
                             Ad Hoc Committee of Local Councils, Future Claimants'
                             Representative, , R. Ringer, T. Mayer, N. Hamerman, M.


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21     Page 12 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                       Hours
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Collura, S. Weiner (all AlixPartners), and
                             UCC members re: 12/31/20 Plan of Reorganization
 01/14/21      DM            Participate in mediation session with mediators, R. Mosby,     1.40
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M),
                             Ad Hoc Committee of Local Councils, Future Claimants'
                             Representative, , R. Ringer, T. Mayer, N. Hamerman, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, K.
                             McGlynn, R. Collura, R. Winning, S. Weiner (all
                             AlixPartners), and UCC members re: 12/31/20 Plan of
                             Reorganization
 01/14/21      SW            Provide summary of outstanding data requests to C.             0.50
                             Binggeli (A&M)
 01/14/21      SW            Participate in mediation session with mediators, R. Mosby,     1.40
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M),
                             Ad Hoc Committee of Local Councils, Future Claimants'
                             Representative, , R. Ringer, T. Mayer, N. Hamerman, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Collura, R. Winning (all AlixPartners), and
                             UCC members re: 12/31/20 Plan of Reorganization
 01/14/21      RC            Participate in mediation session with mediators, R. Mosby,     1.40
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M),
                             Ad Hoc Committee of Local Councils, Future Claimants'
                             Representative, , R. Ringer, T. Mayer, N. Hamerman, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Winning, S. Weiner (all AlixPartners), and
                             UCC members re: 12/31/20 Plan of Reorganization
 01/14/21      KM            Participate in mediation session with mediators, R. Mosby,     1.40
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M),
                             Ad Hoc Committee of Local Councils, Future Claimants'
                             Representative, , R. Ringer, T. Mayer, N. Hamerman, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Collura, R. Winning, S. Weiner (all
                             AlixPartners), and UCC members re: 12/31/20 Plan of
                             Reorganization

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 13 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                        Hours
 01/15/21      KM            Participate in conference call with C. Binggeli and R.          0.60
                             Walsh (both A&M), R. Winning, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 8 and Plan of Reorganization terms
 01/15/21      INI           Participate in conference call with C. Binggeli and R.          0.60
                             Walsh (both A&M), K. McGlynn, R. Winning and S. Weiner
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 8 and Plan of Reorganization terms
 01/15/21      SW            Participate in conference call with C. Binggeli and R.          0.60
                             Walsh (both A&M), K. McGlynn, R. Winning and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 8 and Plan of Reorganization terms
 01/15/21      SW            Discussion with C. Binggeli (A&M) re: outstanding               0.30
                             diligence request items
 01/15/21      RBW           Participate in conference call with C. Binggeli and R.          0.60
                             Walsh (both A&M), K. McGlynn, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 8 and Plan of Reorganization terms
 01/18/21      KM            Call with C. Binggeli (A&M) re: outstanding information         0.50
                             requests
 01/18/21      KM            Call with B. Whittman, C. Binggeli (both A&M), J. Singh,        0.70
                             S. Meyerson (both PJT), and D. MacGreevey
                             (AlixPartners) re: POR settlement discussion
 01/18/21      DM            Call with B. Whittman, C. Binggeli (both A&M), J. Singh,        0.70
                             S. Meyerson (both PJT), and K. McGlynn (AlixPartners)
                             re: POR settlement discussion
 01/18/21      SW            Discussion with C. Binggeli (A&M) re: restoration plan          0.20
                             diligence items
 01/19/21      DM            Participate in mediation session with mediators, R. Mosby,      0.30
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning, S. Weiner (all AlixPartners), and UCC
                             members re: follow-up discussion on 12/31/20 Plan of
                             Reorganization


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 14 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                        Hours
 01/19/21      RBW           Participate in mediation session with mediators, R. Mosby,      0.30
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all White & Case), B. Whittman, C. Binggeli (both
                             A&M), L. Strubeck (Norton Rose) J. Singh, S. Meyerson
                             (both PJT), R. Ringer, T. Mayer, N. Hamerman, M. Wason,
                             Z. Essner (all Kramer Levin), K. McGlynn, D. MacGreevey,
                             R. Collura, S. Weiner (all AlixPartners), and UCC
                             members re: follow-up discussion on 12/31/20 Plan of
                             Reorganization
 01/19/21      KM            Participate in mediation session with mediators, R. Mosby,      0.30
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning, S. Weiner (all AlixPartners), and UCC
                             members re: follow-up discussion on 12/31/20 Plan of
                             Reorganization
 01/19/21      SW            Participate in mediation session with mediators, R. Mosby,      0.30
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning (all AlixPartners), and UCC members
                             re: follow-up discussion on 12/31/20 Plan of
                             Reorganization
 01/19/21      RC            Participate in mediation session with mediators, R. Mosby,      0.30
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Winning, S. Weiner (all AlixPartners), and UCC members
                             re: follow-up discussion on 12/31/20 Plan of
                             Reorganization
 01/22/21      KM            Participate in conference call with C. Binggeli and R.          0.40
                             Walsh (both A&M), K. McGlynn, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 15 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                         Hours
                             ended Jan 8 and Plan of Reorganization terms
 01/22/21      INI           Participate in conference call with C. Binggeli and R.           0.40
                             Walsh (both A&M), K. McGlynn, I. Ibanga and S. Weiner
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 15
 01/22/21      SW            Participate in conference call with C. Binggeli and R.           0.40
                             Walsh (both A&M), K. McGlynn, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 8 and Plan of Reorganization terms
 01/26/21      KM            Call with J. Lauria, M. Andolina, M. Linder (all W&C), R.        0.60
                             Ringer, T. Mayer, M. Wasson, Z. Essner (all Kramer
                             Levin), B. Whittman, C. Binggeli (both A&M), and D.
                             MacGreevey (AlixPartners) re: Plan negotiations update
 01/26/21      DM            Call with J. Lauria, M. Andolina, M. Linder (all W&C), R.        0.60
                             Ringer, T. Mayer, M. Wasson, Z. Essner (all Kramer
                             Levin), B. Whittman, C. Binggeli (both A&M), and K.
                             McGlynn (AlixPartners) re: Plan negotiations update
 01/27/21      KM            Participate in mediation session with mediators, J.              0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, S. Weiner (all
                             AlixPartners) re: Plan of Reorganization term sheet
 01/27/21      KM            Participate in mediation session with mediators, J.              0.30
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), L. Strubeck (Norton Rose) J.
                             Singh, S. Meyerson (both PJT), R. Ringer, T. Mayer, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Collura, S. Weiner (all AlixPartners), and
                             UCC members re: Plan of Reorganization draft term sheet
 01/27/21      RC            Participate in mediation session with mediators, J.              0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, M. Wason, Z.
                             Essner (all Kramer Levin), K. McGlynn, D. MacGreevey, S.
                             Weiner (all AlixPartners) re: Plan of Reorganization term
                             sheet
 01/27/21      RC            Participate in mediation session with mediators, J.              0.30
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 16 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                         Hours
                             C. Binggeli (both A&M), L. Strubeck (Norton Rose) J.
                             Singh, S. Meyerson (both PJT), R. Ringer, T. Mayer, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, S. Weiner (all AlixPartners), and UCC
                             members re: Plan of Reorganization draft term sheet
 01/27/21      DM            Emails with R. Ringer (Kramer Levin) and B. Whittman             0.30
                             (A&M) re: BSA critical vendor program
 01/27/21      SW            Participate in mediation session with mediators, J.              0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura (all AlixPartners) re:
                             Plan of Reorganization term sheet
 01/27/21      SW            Participate in mediation session with mediators, J.              0.30
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), L. Strubeck (Norton Rose) J.
                             Singh, S. Meyerson (both PJT), R. Ringer, T. Mayer, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, D.
                             MacGreevey, R. Collura (all AlixPartners), and UCC
                             members re: Plan of Reorganization draft term sheet
 01/28/21      DM            Emails with B. Whittman (A&M) and R. Ringer (Kramer              0.30
                             Levin) re: UCC member claim reconciliation
 01/29/21      KM            Participate in conference call with C. Binggeli and R.           0.50
                             Walsh (both A&M), R. Winning, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 22 and Plan of Reorganization terms
 01/29/21      DM            Telephone call with B. Whittman (A&M) re: BSA counter            0.30
                             proposal
 01/29/21      INI           Participate in conference call with C. Binggeli and R.           0.50
                             Walsh (both A&M), K. McGlynn, R. Winning and S. Weiner
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 22
 01/29/21      SW            Participate in conference call with C. Binggeli and R.           0.50
                             Walsh (both A&M), K. McGlynn, R. Winning and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 22
 01/29/21      RBW           Participate in conference call with C. Binggeli and R.           0.50


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 17 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                         Hours
                             Walsh (both A&M), K. McGlynn, S. Weiner and J. Ibanga
                             (all AlixPartners) re: weekly variance report for the week
                             ended Jan 22
 01/30/21      KM            Call with J. Lauria, M. Andolina, M. Linder (all W&C), R.        0.30
                             Ringer, T. Mayer (both Kramer Levin), B. Whittman, C.
                             Binggeli (both A&M), and D. MacGreevey (AlixPartners)
                             re: Plan negotiations counter offer
 01/30/21      DM            Call with J. Lauria, M. Andolina, M. Linder (all W&C), R.        0.30
                             Ringer, T. Mayer (both Kramer Levin), B. Whittman, C.
                             Binggeli (both A&M), and K. McGlynn (AlixPartners) re:
                             Plan negotiations counter offer
                                                                                   Total     35.30




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21   Page 18 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Fee Recap:

 Consultant                                          Hours         Rate                Amount
 Joy N Ibanga                                         4.30       530.00               2,279.00
 Scott Weiner                                         8.00       665.00               5,320.00
 Robert B Winning                                     4.40       935.00               4,114.00
 Kathryn McGlynn                                     10.10     1,055.00              10,655.50
 Richard Collura                                      3.50     1,125.00               3,937.50
 David MacGreevey                                     4.20     1,185.00               4,977.00
 Meade Monger                                         0.80     1,210.00                 968.00
 Total Hours & Fees                                  35.30                           32,251.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 19 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Date          Consultant    Description of Services                                         Hours
 01/03/21      INI           Prepare slides analyzing the Debtors' new budget                 2.10
 01/03/21      INI           Prepare weekly cash flow variance report for the week            0.40
                             ended 12/25/2020
 01/10/21      KM            Prepare response to Committee member's questions                 1.40
                             related to Debtors' current liquidity situation and go-
                             forward outlook
 01/11/21      DM            Review BSA budget variance week ended 1.01                       0.40
 01/11/21      INI           Review the Debtors' weekly cash flow variance report for         0.80
                             week ended 1/1/2021 the Committee update.
 01/11/21      INI           Prepare BSA weekly cash flow variance report for week            1.40
                             ended 1/1/2021 the Committee update
 01/15/21      DM            Review BSA budget variance week ended 1.08                       0.40
 01/15/21      KM            Review Debtors' weekly liquidity updates                         0.60
 01/18/21      INI           Prepare weekly liquidity variance report for Committee           0.60
                             update
 01/22/21      KM            Review Debtors' weekly liquidity updates                         0.70
 01/22/21      DM            Review BSA budget variance week ended 1.15                       0.40
 01/27/21      INI           Prepare slide analyzing the Debtors' revised 13-week cash        0.60
                             flow forecast
 01/27/21      INI           Review the Debtors' revised 13-week cash flow forecast           0.40
                             dated January 22nd
 01/28/21      INI           Prepare slide on debtors new 13-week cash flow forecast          0.40
 01/28/21      INI           Review the Debtors' revised 13-week cash flow forecast           1.40
                             dated Jan 22nd
 01/29/21      INI           Prepare cash flow variance report for the week ended Jan         1.50
                             22nd
 01/29/21      DM            Review BSA budget variance week ended 1.22                       0.40
 01/29/21      KM            Review and analyze Debtors' updated 13-week cash flow            1.40
                             forecast as well as weekly liquidity updates
                                                                                   Total     15.30




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21     Page 20 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Fee Recap:

 Consultant                                          Hours           Rate           Amount
 Joy N Ibanga                                         9.60          530.00         5,088.00
 Kathryn McGlynn                                      4.10      1,055.00           4,325.50
 David MacGreevey                                     1.60      1,185.00           1,896.00
 Total Hours & Fees                                  15.30                       11,309.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 21 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Date          Consultant    Description of Services                                         Hours
 01/02/21      SW            Review five-year business plan presentation and                  2.60
                             supplement
 01/02/21      SW            Prepare question list related to five year business plan         1.40
                             presentation
 01/03/21      KM            Analyze and review 5-year business plan                          1.60
 01/03/21      KM            Review and revise initial diligence questions related to         0.70
                             Debtors' 5-year business plan
 01/04/21      RC            Review business plan materials provided by the Debtors           0.70
 01/04/21      INI           Prepare document notes from call with A&M re: the                1.60
                             Debtors' 5-year business plan
 01/04/21      KM            Prepare for meeting to discuss Debtors' 5-year business          1.10
                             plan
 01/04/21      SW            Prepare analysis evaluating liquidity high points and low        1.90
                             points with differing emergence unrestricted liquidity
 01/04/21      SW            Prepare question list on five year plan and assumptions          2.80
                             for discussion with Debtors' advisor
 01/05/21      SW            Process internal updates to diligence question list              1.30
 01/07/21      SW            Participate in internal call with K. McGlynn, J. Ibanga          0.90
                             (both AlixPartners) re: analyses of the Debtors' 5-year
                             business plan
 01/07/21      SW            Begin drafting five year plan summary presentation               1.60
                             outline
 01/07/21      SW            Begin detailed review of five year plan model                    2.80
 01/07/21      KM            Prepare for follow-up call with A&M to discuss 5-year            0.70
                             business plan
 01/07/21      KM            Participate in internal call with S. Weiner, J. Ibanga (both     0.90
                             AlixPartners) re: analyses of the Debtors' 5-year business
                             plan
 01/07/21      INI           Participate in internal call with K. McGlynn, S. Weiner          0.90
                             (both AlixPartners) re: analyses of the Debtors' 5-year
                             business plan
 01/08/21      SW            Complete detailed review of five year plan model                 1.90
 01/08/21      SW            Complete drafting five year plan summary presentation            1.50
                             outline


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 22 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                          Hours
 01/11/21      SW            Draft responses to several questions sent by E. Schnabel          2.50
                             (Dorsey) related to five year business
 01/13/21      SW            Prepare template for analyzing historical monthly cash            2.70
                             flow information
 01/13/21      SW            Review national and local tax distribution statements             0.90
                             related to the restoration plan
 01/13/21      INI           Review critical vendor reporting on dataroom to assess            0.20
                             capacity to pay out unsecured trade claims
 01/14/21      RBW           Participate in internal call with K. McGlynn, S. Weiner, J.       0.90
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/14/21      KM            Participate in internal call with R. Winning, S. Weiner, J.       0.90
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/14/21      INI           Review Debtors' long-range business plan.                         2.40
 01/14/21      SW            Participate in internal call with K. McGlynn, R. Winning, J.      0.90
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/14/21      INI           Participate in internal call with K. McGlynn, R. Winning, S.      0.90
                             Weiner (all AlixPartners) re: updates related to plan
                             negotiations
 01/19/21      SW            Revise analysis of debt schedule to incorporate varying           1.80
                             post-emergence debt scenarios
 01/19/21      INI           Prepare historical data from unaudited financials for             2.00
                             presentation to Committee
 01/20/21      INI           Prepare historical data from unaudited financials for             0.80
                             business plan presentation to Committee.
 01/20/21      SW            Complete revising analysis of debt schedule to                    1.60
                             incorporate varying post-emergence debt scenarios
 01/21/21      DM            Discussion with S. Weiner (AlixPartners) re: BSA 5-year           0.40
                             plan
 01/21/21      SW            Discussion with D. MacGreevey (AlixPartners) re:                  0.40
                             emergence liquidity and five year plan presentation
 01/21/21      INI           Prepare historical data from the Debtors' unaudited               2.20
                             financials for business plan presentation to Committee


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 23 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                        Hours
 01/25/21      INI           Analyze slides analyzing the Debtors' revised business          0.60
                             plan
 01/25/21      INI           Analyze the Debtors' historical ending restricted assets        2.30
 01/25/21      SW            Complete analysis and create exhibit detailing sources of       2.40
                             cash flow by segment for business plan presentation
 01/25/21      SW            Prepare exhibits detailing sources of cash flow by              1.70
                             segment for baseline and final year of forecast for
                             business plan presentation
 01/25/21      SW            Draft commentary for slide detailing sources of cash flow       1.20
                             by segment for business plan presentation
 01/25/21      SW            Prepare exhibit detailing change in membership across           1.70
                             programs for business plan presentation
 01/25/21      SW            Create exhibit detailing membership modeling                    1.50
                             assumptions across programs for business plan
                             presentation
 01/26/21      SW            Draft slide commentary related to membership modeling           1.50
                             assumptions for business plan presentation
 01/26/21      SW            Draft slide commentary related to membership pricing            0.90
                             assumptions for business plan presentation
 01/26/21      SW            Create exhibit detailing membership pricing assumptions         1.30
                             by program for business plan presentation
 01/26/21      SW            Complete analysis assessing incremental cash flows from         2.80
                             membership pricing inflation by program
 01/26/21      INI           Review BSA's business plan supporting excel file                1.20
 01/26/21      INI           Prepare slides reviewing the Debtors' revised business          1.60
                             plan
 01/26/21      INI           Research the Debtors statement of cash flows on                 0.10
                             dataroom
 01/27/21      INI           Revise slides analyzing the Debtors' business plan              1.90
 01/27/21      INI           Review the Debtors' 5-year debtors business plan                0.40
 01/27/21      INI           Telephone call with S. Weiner (AlixPartners) re: summary        0.30
                             analysis of the Debtors' long-range business plan
 01/27/21      SW            Create exhibit detailing incremental annual cash flows          1.30
                             from projected membership pricing inflation for business
                             plan presentation

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21          Page 24 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                            Hours
 01/27/21      SW            Draft commentary for business plan presentation slide               1.30
                             detailing impact of projected membership pricing inflation
 01/27/21      SW            Draft commentary for business plan presentation slide               0.50
                             composition of total membership by new additions and
                             renewals over forecast
 01/27/21      SW            Complete analysis and create exhibit detailing                      2.20
                             composition of total membership by new additions and
                             renewals over forecast period
 01/27/21      SW            Complete analysis and create exhibit detailing fixed vs             2.30
                             variable cost structure implied by Supply forecast
 01/27/21      SW            Draft business plan presentation commentary for slide               0.80
                             detailing fixed vs variable cost structure implied by
                             Supply forecast
 01/27/21      SW            Telephone call with I. Ibanga (AlixPartners) re: summary            0.30
                             analysis of the Debtors' long-range business plan
 01/28/21      SW            Draft business plan presentation commentary for slide               0.60
                             detailing historical and projected HAB attendance
 01/28/21      SW            Create exhibit detailing historical and projected HAB               2.70
                             attendance by facility for business plan presentation
 01/28/21      SW            Create exhibits detailing historical and projected HAB              1.80
                             operating surplus and margin for business plan
                             presentation
 01/28/21      SW            Create exhibit detailing historical and projected                   1.60
                             contributions and bequests for business plan presentation
 01/28/21      SW            Draft commentary for slide detailing historical and                 0.70
                             projected contributions and bequests for business plan
                             presentation
 01/28/21      SW            Draft commentary for slide detailing HAB operating                  1.00
                             surplus and margins for business plan presentation
 01/29/21      SW            Create slide detailing potential sources of plan                    2.90
                             outperformance for business plan presentation
 01/29/21      SW            Create exhibit detailing membership trends by program in            1.80
                             5 year plan
 01/29/21      SW            Draft executive summary for business plan presentation              2.40
 01/29/21      SW            Update business plan presentation                                   2.70


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2     Filed 03/19/21   Page 25 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                    Hours
                                                                            Total       98.70




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2     Filed 03/19/21   Page 26 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Fee Recap:

 Consultant                                          Hours         Rate            Amount
 Joy N Ibanga                                        19.40       530.00          10,282.00
 Scott Weiner                                        71.40       665.00          47,481.00
 Robert B Winning                                     0.90       935.00             841.50
 Kathryn McGlynn                                      5.90      1,055.00          6,224.50
 Richard Collura                                      0.70      1,125.00            787.50
 David MacGreevey                                     0.40      1,185.00            474.00
 Total Hours & Fees                                  98.70                      66,090.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 27 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Date          Consultant    Description of Services                                         Hours
 01/04/21      RC            Review financial update in advance of call with the              0.40
                             Committee
 01/06/21      RC            Review information related to unrestricted contributions         0.80
                             and bequests
 01/06/21      RC            Review historical financial information related to               0.40
                             contributions
 01/07/21      RC            Review historical unrestricted contribution data                 0.50
 01/07/21      RC            Provide comments to summary of bequest and                       0.70
                             contribution information
 01/07/21      RC            Review information re: historical restricted assets              0.40
 01/07/21      KS            Review Greybook as of 9/30/2020                                  0.60
 01/08/21      RC            Review TCC's complaint for declaratory judgment                  1.20
 01/11/21      KS            Review Identified Property Motion and Greybook for               1.40
                             assets classification
 01/12/21      KS            Review Information and Brief on restricted assets                0.70
 01/12/21      KS            Review the BSA's Executive Board meeting minutes on              1.30
                             restricted and unrestricted assets
 01/13/21      KS            Review the BSA's presentation to the Committees                  1.40
 01/13/21      SW            Review critical vendor data provided in data room and            1.70
                             create summary update for internal distribution
 01/14/21      KS            Review the BSA's presentation to Committees                      1.10
 01/19/21      RC            Review additional financial information provided by the          1.10
                             Debtors in the data room
 01/19/21      RC            Review presentation materials provided by the ad hoc             1.00
                             Committee of local councils
 01/25/21      KS            Review mediation presentation re: funding analysis               1.30
 01/25/21      INI           Research GLIP distributions to determine the Debtors'            0.40
                             normalized operating surplus.
 01/29/21      RC            Review additional financial documents produced by BSA.           0.60
                                                                                   Total     17.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21   Page 28 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Fee Recap:

 Consultant                                          Hours           Rate            Amount
 Joy N Ibanga                                            0.40      530.00             212.00
 Kyoko Shibuya                                           7.80      665.00           5,187.00
 Scott Weiner                                            1.70      665.00           1,130.50
 Richard Collura                                         7.10     1,125.00          7,987.50
 Total Hours & Fees                                     17.00                     14,517.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 29 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114



 Date          Consultant    Description of Services                                          Hours
 01/06/21      KS            Summarize contributions and bequests to the BSA                   2.20
 01/11/21      RC            Review information included in the TCC's complaint                0.70
 01/11/21      RC            Review information related to Arrow WV and Summit                 1.00
 01/11/21      KS            Call with R. Collura (AlixPartners) re: Financial Position of     0.80
                             BSA
 01/11/21      RC            Call with K. Shibuya (AlixPartners) re: Financial Position        0.80
                             of BSA
 01/11/21      RC            Update summary of asset classification information                1.20
 01/11/21      RC            Prepare analysis of restricted and unrestricted assets            1.30
 01/11/21      RC            Review materials from the Debtors re: identified property         1.00
                             asset balances
 01/11/21      RC            Prepare updated analysis of restricted and unrestricted           1.20
                             asset classifications
 01/12/21      RC            Review classification of the Debtors' assets reported in          1.30
                             presentations to the UCC and TCC
 01/12/21      RC            Analyze Debtors' asset classification reported in the             1.40
                             Identified Property motion
 01/12/21      RC            Review financial information related to Arrow WV and the          0.90
                             Summit camp
 01/12/21      RC            Analyze restricted and unrestricted asset classification          1.20
 01/12/21      RC            Review information related to Debtors' core assets                1.00
 01/13/21      KS            Create a summary table for the BSA's assets                       2.10
 01/14/21      RC            Review draft of potentials causes of action against JP            0.40
                             Morgan in preparation for mediation session
 01/14/21      RC            Review documents related to core assets and restricted            0.80
                             assets
 01/21/21      RC            Review updated balance sheet information produced by              0.80
                             the Debtors
 01/21/21      RC            Review information provided by the Debtors in response            1.40
                             to questions re: Arrow WV and JP Morgan
 01/25/21      KS            Analyze unrestricted and restricted assets                        0.70
                                                                                     Total    22.20



909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21   Page 30 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Kyoko Shibuya                                        5.80      665.00           3,857.00
 Richard Collura                                     16.40     1,125.00         18,450.00
 Total Hours & Fees                                  22.20                     22,307.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 31 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116



 Date          Consultant    Description of Services                                         Hours
 01/02/21      DM            Review draft BSA claims analysis                                 0.40
 01/02/21      MM            Review primary reconciling claims for purposes of                2.20
                             estimated general unsecured claims pool
 01/03/21      KM            Review and analyze information related to the Restoration        0.90
                             Plan and related claims
 01/03/21      SW            Process internal updates to TCC Demand Note analysis             2.10
                             slides
 01/04/21      INI           Review email correspondence from internal team re: TCC           0.30
                             demand letter slides.
 01/04/21      KM            Call with M. Monger (AlixPartners) re: claims analysis           0.30
 01/04/21      MM            Discussion with K. McGlynn (AlixPartners) re: claims             0.30
                             analysis
 01/05/21      MBB           Review filed claims to identify Government related claims.       2.90
 01/05/21      MBB           Analyze Government related claims for analysis                   2.30
 01/06/21      MBB           Compile data re: Government related filed claims                 1.30
 01/06/21      KM            Review and analyze claims filed by governmental entities         1.10
 01/06/21      SW            Process edits and updates to recovery analysis model to          1.20
                             incorporate internal feedback
 01/07/21      MM            Attend Bates White conference call re: abuse claims.             0.90
 01/08/21      INI           Call with S. Weiner (AlixPartners) re: slides analyzing the      0.70
                             Debtors' business plan
 01/08/21      SW            Run additional recovery scenarios based on feedback              1.50
                             from Kramer Levin
 01/08/21      SW            Revise 2.31.20 Plan of Reorganization and possible               1.30
                             counter proposal presentation to incorporate new
                             scenarios request by Kramer Levin
 01/08/21      SW            Revise 12/31/20 Plan of Reorganization and possible              1.80
                             counter proposal presentation to incorporate internal
                             comments
 01/08/21      SW            Call with I. Ibanga (AlixPartners) re: slides analyzing the      0.70
                             Debtors' business plan
 01/10/21      KM            Calls with S. Weiner (AlixPartners) re: Restoration Plan         0.30
                             recovery analyses
 01/10/21      KM            Analyze recovery scenarios related to Restoration Plan           1.20

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 32 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116


 Date          Consultant    Description of Services                                          Hours
 01/10/21      SW            Call with K. McGlynn (AlixPartners) re: Restoration Plan          0.30
                             recovery analyses
 01/10/21      SW            Process internal updates to restoration plan recovery             1.50
                             presentation
 01/11/21      SW            Begin to run alternative data analysis to assess                  1.50
                             characteristics of claims pool
 01/11/21      DM            Analyze BSA Restoration Plan data                                 0.80
 01/11/21      KS            Prepare a table of a breakdown of the BSA's asset                 2.20
                             categorization
 01/11/21      KM            Call with S. Weiner (AlixPartners) re: edits to illustrative      0.50
                             Plan of Reorganization recovery analysis presentation
 01/11/21      KM            Review TCC adversary pursuit                                      0.60
 01/11/21      KM            Review and revise analysis of Restoration Plan claims             1.90
                             treatment scenarios
 01/11/21      KM            Review and revise summary of Restoration Plan claims              1.40
                             treatment options for settlement purposes
 01/11/21      SW            Call with K. McGlynn (AlixPartners) re: revisions to              0.50
                             Restoration Plan analysis
 01/12/21      KM            Review and provide comments on draft UCC term sheet               0.90
 01/12/21      KM            Calls with S. Weiner (AlixPartners) re: Restoration Plan          0.40
                             claims treatment scenarios
 01/12/21      KM            Review information related to spousal claims per                  1.10
                             Restoration Plan benefits
 01/12/21      KM            Review information needed to complete Restoration Plan            0.90
                             claims treatment scenarios
 01/12/21      KM            Strategize potential options for Restoration Plan claims          1.10
                             treatment in POR
 01/12/21      SW            Complete running alternative data analysis to assess              2.40
                             characteristics of claims pool
 01/12/21      SW            Calls with K. McGlynn (AlixPartners) re: Restoration Plan         0.40
                             claims treatment scenarios
 01/12/21      SW            Create three additional scenarios under settlement                1.40
                             recovery analysis
 01/12/21      SW            Create PowerPoint summaries of three additional                   2.20


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21       Page 33 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116


 Date          Consultant    Description of Services                                         Hours
                             scenarios under settlement recovery analysis
 01/12/21      DM            Review TCC declaratory judgement complaint                       0.90
 01/13/21      SW            Process model edits to clean up data and link all                1.80
                             information within one databook
 01/14/21      SW            Begin to assess outcome of restoration plan settlements          1.90
                             based on percentage vs multiple of claim value
 01/14/21      KM            Review information related to trade claims and rejection         1.40
                             claims
 01/15/21      INI           Correspond with internal team re: the composition of             0.30
                             estimated "other" general unsecured claims
 01/15/21      RBW           Analyze restoration plan structure for potential settlement      0.70
 01/15/21      SW            Complete assessment of restoration plan settlements              2.60
                             based on percentage vs multiple of claim value
 01/15/21      SW            Review sex-distinct RP-2014 White Collar Annuitant               0.50
                             mortality table actuarial methodology used to derive
                             estimated restoration plan claim amounts
 01/15/21      SW            Initial review of expanded data on restoration plan              1.40
                             participant and beneficiary age and election percentage
 01/15/21      KM            Review updates and outstanding information related to            1.10
                             trade claims and Restoration Plan claims
 01/16/21      SW            Perform data analysis on additional actuarial and                2.50
                             structural details provided about restoration plan
                             participant and beneficiary
 01/17/21      KM            Strategize on treatment of GUC claims in POR                     1.10
 01/17/21      SW            Respond to internal questions related to outstanding             1.60
                             diligence items and basic age/election characteristics of
                             Restoration Plan participants
 01/18/21      SW            Revise summary of additional age/election details of             1.40
                             restoration plan participants and beneficiaries based on
                             additional guidance A&M
 01/18/21      SW            Utilize sex-distinct RP-2014 White Collar Annuitant              2.70
                             mortality table actuarial methodology to isolate variables
                             and cash flow assumptions used in deriving estimated
                             restoration plan claims
 01/18/21      SW            Create exhibits summarizing data analysis on additional          2.60

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 34 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116


 Date          Consultant    Description of Services                                         Hours
                             actuarial and structural details provided about restoration
                             plan participant and beneficiaries
 01/18/21      SW            Begin to create analysis of cash flows utilized in valuing       1.30
                             restoration plan claims under actuarial assumptions for
                             sample of participants
 01/18/21      DM            Analyze BSA restoration plan data                                0.30
 01/19/21      DM            Analyze email with attachments from S. Weiner                    0.60
                             (AlixPartners) re: BSA restoration plan data
 01/19/21      DM            Analyze email with attachments from C. Binggeli (A&M)            0.30
                             re: BSA convenience class data
 01/19/21      SW            Compete creation of cash flow analysis utilized in valuing       2.80
                             restoration plan claims under actuarial assumptions for
                             sample of participants
 01/19/21      SW            Begin to process revisions to cash flow analysis utilized in     1.30
                             valuing restoration plan claims under actuarial
                             assumptions for sample of participants
 01/19/21      RC            Review Bates White's claims data                                 0.60
 01/20/21      SW            Complete processing revisions to cash flow analysis              2.10
                             utilized in valuing restoration plan claims under actuarial
                             assumptions for sample of participants
 01/20/21      SW            Begin review of trade claims register and make                   2.00
                             adjustments for trade paid under critical vendor program
 01/21/21      SW            Complete review of trade claims register and make                1.80
                             adjustments for trade paid under critical vendor program
 01/21/21      SW            Begin to assess possible thresholds for trade convenience        2.20
                             class claims and potential recoveries under each
                             threshold
 01/22/21      SW            Complete assessment of possible thresholds for trade             2.10
                             convenience class claims and potential recoveries under
                             each threshold
 01/22/21      KM            Review information related to potential unsecured claims         1.10
                             estimates for various categories
 01/24/21      MM            Review draft Plan regarding claims treatment                     2.40
 01/25/21      DM            Review BSA property access damage claim form                     0.20
 01/25/21      DM            Review draft BSA claims analysis                                 0.60

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 35 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116


 Date          Consultant    Description of Services                                          Hours
 01/27/21      RC            Review updated claims data provided by Bates White                0.70
 01/28/21      RC            Review information included in the TCC's complaint                0.50
 01/28/21      INI           Participate in internal call with K. McGlynn, R. Winning, S.      0.30
                             Weiner (all AlixPartners) re: Committee updates on 5-
                             year business plan and claims analysis
 01/28/21      KM            Participate in internal call with R. Winning, S. Weiner, J.       0.30
                             Ibanga (all AlixPartners) re: Committee updates on 5-
                             year business plan and claims analysis
 01/28/21      DM            Analyze BSA personal injury claims summary                        0.60
 01/28/21      RBW           Participate in internal call with K. McGlynn, S. Weiner, J.       0.30
                             Ibanga (all AlixPartners) re: Committee updates on 5-
                             year business plan and claims analysis
 01/28/21      SW            Participate in internal call with K. McGlynn, R. Winning, J.      0.30
                             Ibanga (all AlixPartners) re: Committee updates on 5-
                             year business plan and claims analysis
                                                                                    Total     94.90




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21   Page 36 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Claims Analysis
Client/Matter #         013446.00116



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Mary B Betik                                         6.50      325.00           2,112.50
 Joy N Ibanga                                         1.60      530.00             848.00
 Scott Weiner                                        53.70      665.00          35,710.50
 Kyoko Shibuya                                        2.20      665.00           1,463.00
 Robert B Winning                                     1.00      935.00             935.00
 Kathryn McGlynn                                     17.60     1,055.00         18,568.00
 Richard Collura                                      1.80     1,125.00          2,025.00
 David MacGreevey                                     4.70     1,185.00          5,569.50
 Meade Monger                                         5.80     1,210.00          7,018.00
 Total Hours & Fees                                  94.90                     74,249.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21      Page 37 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117



 Date          Consultant    Description of Services                                         Hours
 01/03/21      KM            Review and revise initial diligence questions related to         0.60
                             Debtors' draft Plan of Reorganization
 01/03/21      KM            Review Debtors' draft Plan of Reorganization                     1.10
 01/04/21      INI           Document Plan of Reorganization highlights call notes            1.30
 01/04/21      INI           Review list of questions for A&M re: Debtors' Plan of            0.30
                             Reorganization
 01/04/21      KM            Review information related to the Core Value Note                1.00
                             included in the 12/31/20 Plan of Reorganization
 01/05/21      SW            Create model of present value cash flows under an                2.30
                             assumed Restoration Plan
 01/05/21      SW            Create model of present value cash flows under proposed          1.90
                             core value note
 01/05/21      SW            Create exhibits sensitizing present values under varying         1.20
                             note settlement assumptions
 01/05/21      SW            Create sensitivity case based on proposed Plan of                1.20
                             Reorganization and run recovery sensitivity analysis to
                             create exhibits for presentation
 01/06/21      SW            Create sensitivity case based on settlement counter #1           0.90
                             and run recovery sensitivity analysis to create exhibits for
                             presentation
 01/06/21      SW            Create sensitivity case based on settlement counter #2           1.00
                             and run recovery sensitivity analysis to create exhibits for
                             presentation
 01/06/21      SW            Create sensitivity case based on settlement counter #3           0.80
                             and run recovery sensitivity analysis to create exhibits for
                             presentation
 01/06/21      SW            Create sensitivity case based on settlement counter #4           0.90
                             and run recovery sensitivity analysis to create exhibits for
                             presentation
 01/06/21      SW            Create draft presentation summarizing outputs from Plan          2.80
                             of Reorganization recovery sensitivity model
 01/06/21      SW            Participate in internal call with K. McGlynn (AlixPartners)      0.80
                             re: review of illustrative Plan of Reorganization recovery
                             analysis model
 01/06/21      SW            Participate in internal call with K. McGlynn (AlixPartners)      0.60


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 38 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                          Hours
                             re: edits and case analyses for illustrative Plan of
                             Reorganization recovery analysis model
 01/06/21      KM            Perform analyses related to Restoration Plan recovery per         1.20
                             the 12/31/20 Plan of Reorganization
 01/06/21      KM            Revise recovery model based on GUC treatment in                   2.10
                             12/31/20 Plan of Reorganization
 01/06/21      KM            Participate in internal call with S. Weiner (AlixPartners)        0.80
                             re: review of illustrative Plan of Reorganization recovery
                             analysis model
 01/06/21      KM            Participate in internal call with S. Weiner (AlixPartners)        0.60
                             re: edits and case analyses for illustrative Plan of
                             Reorganization recovery analysis model
 01/07/21      SW            Process internal edits to draft presentation summarizing          1.60
                             outputs from Plan of Reorganization recovery sensitivity
                             model
 01/08/21      KM            Call with S. Weiner (AlixPartners) re: liquidity and              0.40
                             recovery analyses to be performed
 01/08/21      KM            Review and analyze potential Restoration Plan recovery            0.90
                             scenarios
 01/08/21      SW            Call with K. McGlynn (AlixPartners) re: liquidity and             0.40
                             recovery analyses to be performed
 01/11/21      RC            Participate in mediation session with mediators, J.               0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, R. Winning, S.
                             Weiner (all AlixPartners), and UCC members re: 12/31/20
                             Plan of Reorganization
 01/11/21      KM            Call with S. Weiner (AlixPartners) re: revisions to               0.50
                             Restoration Plan analysis
 01/11/21      KM            Call with R. Ringer, T. Mayer, M. Wasson, Z. Essner (all          1.00
                             Kramer Levin), and S. Weiner (AlixPartners) re:
                             Restoration Plan and other POR issues
 01/11/21      KM            Participate in mediation session with mediators, J.               0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 39 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                          Hours
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, R. Winning, S.
                             Weiner (all AlixPartners), and UCC members re: 12/31/20
                             Plan of Reorganization
 01/11/21      SW            Create draft deck positioning and summarizing proposed            2.30
                             restoration plan settlement alternatives for R. Olmstede
 01/11/21      SW            Participate in conference call with D. MacGreevey, K.             1.00
                             McGlynn (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/11/21      RBW           Participate in mediation session with mediators, J.               0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, S. Weiner (all
                             AlixPartners), and UCC members re: 12/31/20 Plan of
                             Reorganization
 01/11/21      DM            Participate in mediation session with mediators, J.               0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, R. Winning, S.
                             Weiner (all AlixPartners), and UCC members re: 12/31/20
                             Plan of Reorganization
 01/11/21      SW            Participate in mediation session with mediators, J.               0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, D. MacGreevey, R. Collura, R. Winning (all
                             AlixPartners), and UCC members re: 12/31/20 Plan of
                             Reorganization
 01/11/21      SW            Call with K. McGlynn (AlixPartners) re: edits to illustrative     0.50
                             Plan of Reorganization recovery analysis presentation
 01/12/21      SW            Participate in conference call with D. MacGreevey, K.             0.90
                             McGlynn (all AlixPartners), T. Mayer, R. Ringer, Z. Essner
                             (all Kramer Levin) re: plan negotiations
 01/12/21      SW            Finalize summary presentation on proposed recovery                1.30
                             analyses under mediation settlement for discussion with
                             Kramer Levin

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 40 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                        Hours
 01/12/21      RC            Review draft term sheet                                         0.50
 01/12/21      KM            Call with R. Ringer, T. Mayer, M. Wasson, Z. Essner (all        0.90
                             Kramer Levin), and S. Weiner (AlixPartners) re:
                             Restoration Plan and other POR issues
 01/13/21      KM            Review revised draft term sheet for GUC treatment               0.90
 01/13/21      RC            Review UCC's revised draft settlement term sheet                0.30
 01/13/21      SW            Begin to review, recreate, and analyze proposed debt            1.30
                             schedule under five year plan
 01/14/21      SW            Complete analyzing proposed debt schedule under five            1.70
                             year plan
 01/14/21      SW            Participate in mediation session with mediators, R. Mosby,      1.00
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning (all AlixPartners), and UCC members
                             re: 12/31/20 Plan of Reorganization
 01/14/21      SW            Revise tax distributions data into payment summary              1.40
                             detail and reconcile to A&M guidance on annual plan
                             expense amount
 01/14/21      DM            Participate in mediation session with mediators, R. Mosby,      1.00
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning, S. Weiner (all AlixPartners), and UCC
                             members re: 12/31/20 Plan of Reorganization
 01/14/21      DM            Prepare for BSA mediation sessions                              0.30
 01/14/21      RBW           Participate in mediation session with mediators, R. Mosby,      1.00
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, S. Weiner (all AlixPartners), and UCC members

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21         Page 41 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                           Hours
                             re: 12/31/20 Plan of Reorganization
 01/14/21      RC            Participate in mediation session with mediators, R. Mosby,         1.00
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Winning, S. Weiner (all AlixPartners), and UCC members
                             re: 12/31/20 Plan of Reorganization
 01/14/21      KM            Participate in mediation session with mediators, R. Mosby,         1.00
                             S. McGowan (both BSA), J. Boelter, M. Andolina, M.
                             Linder (all W&C), B. Whittman, C. Binggeli (both A&M), L.
                             Strubeck (Norton Rose) J. Singh, S. Meyerson (both PJT),
                             R. Ringer, T. Mayer, N. Hamerman, M. Wason, Z. Essner
                             (all Kramer Levin), K. McGlynn, D. MacGreevey, R.
                             Collura, R. Winning, S. Weiner (all AlixPartners), and UCC
                             members re: 12/31/20 Plan of Reorganization
 01/15/21      SW            Summarize findings of reconciliation to A&M guidance of            2.10
                             annual plan expense amount for internal distribution
 01/15/21      SW            Discussion with C. Binggeli (A&M) re: status of                    0.30
                             outstanding diligence requests
 01/18/21      RC            Participate in mediation sessions with Mediators, Ad Hoc           2.00
                             Committee, Future Claimants Representative, R. Ringer,
                             M. Wasson, Z. Essner, N. Hamerman (all Kramer Levin),
                             K. McGlynn, R. Collura, and R. Winning (all AlixPartners)
                             re: Local Councils' contribution to a global settlement
 01/18/21      KM            Participate in mediation sessions with Mediators, Ad Hoc           2.00
                             Committee, Future Claimants Representative, R. Ringer,
                             M. Wasson, Z. Essner, N. Hamerman (all Kramer Levin),
                             K. McGlynn, R. Collura, and R. Winning (all AlixPartners)
                             re: Local Councils' contribution to a global settlement
 01/18/21      RBW           Participate in mediation sessions with Mediators, Ad Hoc           2.00
                             Committee, Future Claimants Representative, R. Ringer,
                             M. Wasson, Z. Essner, N. Hamerman (all Kramer Levin),
                             K. McGlynn, R. Collura, and R. Winning (all AlixPartners)
                             re: Local Councils' contribution to a global settlement
 01/18/21      DM            Emails with K. McGlynn (AlixPartners) re: BSA proposal             0.30


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2       Filed 03/19/21       Page 42 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                          Hours
 01/19/21      SW            Provide internal email summary of settlement analytical           1.30
                             work and update
 01/19/21      KM            Review and revise draft term sheet                                2.10
 01/19/21      RBW           Analyze certain potentially "core" assets                         1.00
 01/20/21      RBW           Analyze revised plan term sheet                                   0.90
 01/20/21      DM            Call with S. Weiner (AlixPartners) re: BSA plan term sheet        0.30
 01/20/21      DM            Review and revise draft BSA Plan term sheet                       1.10
 01/20/21      DM            Discussion with K. McGlynn (AlixPartners) re: BSA Plan            0.80
                             term sheet
 01/20/21      KM            Review revisions to draft term sheet                              1.40
 01/20/21      SW            Review updated draft of mediation term sheet and                  1.30
                             provide internal comments
 01/20/21      KM            Discussion with K. McGlynn (AlixPartners) re: BSA Plan            0.80
                             term sheet
 01/20/21      INI           Prepare slides summarizing progress of negotiations with          3.00
                             BSA.
 01/20/21      INI           Review settlement term sheets                                     0.40
 01/20/21      DM            Emails with R. Winning (AlixPartners) re: BSA term sheet          0.40
                             questions
 01/21/21      DM            Review draft slides re: progression of Plan negotiations          0.40
 01/21/21      INI           Revises slides summary of progress of settlement                  2.20
                             negotiations
 01/21/21      INI           Participate in internal meeting with K. McGlynn, R.               0.70
                             Winning, S. Weiner (all AlixPartners) re: updates related
                             to plan negotiations
 01/21/21      RBW           Participate in internal call with R. Winning, S. Weiner, J.       0.70
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/21/21      SW            Review updated draft of mediation term sheet and                  1.40
                             provide internal comments
 01/21/21      SW            Participate in internal call with K. McGlynn, R. Winning, J.      0.70
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/21/21      KM            Participate in internal call with R. Winning, S. Weiner, J.       0.70

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21       Page 43 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                         Hours
                             Ibanga (all AlixPartners) re: updates related to plan
                             negotiations
 01/21/21      RC            Review revised UCC settlement term sheet                         0.30
 01/22/21      KM            Review revisions to draft term sheet proposal                    1.90
 01/22/21      SW            Review updated draft of mediation term sheet and                 2.30
                             provide internal comments related to various recovery
                             scenarios based on outcomes chosen by constituency
                             groups
 01/23/21      KM            Review final changes to draft term sheet for Debtors             0.40
 01/23/21      DM            Review distributed version of BSA Plan term sheet                0.30
 01/26/21      RC            Call with K. McGlynn (AlixPartners) to discuss settlement        0.60
                             proposal and mediation developments
 01/26/21      INI           Review Jan 22 draft of UCC settlement term sheet                 0.80
 01/26/21      KM            Call with R. Collura (AlixPartners) to discuss settlement        0.60
                             proposal and mediation developments
 01/26/21      SW            Respond to internal questions about characteristics of           1.20
                             restoration plan related to mediation
 01/27/21      DM            Participate in mediation session with mediators, J.              0.30
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), L. Strubeck (Norton Rose) J.
                             Singh, S. Meyerson (both PJT), R. Ringer, T. Mayer, M.
                             Wason, Z. Essner (all Kramer Levin), K. McGlynn, R.
                             Collura, S. Weiner (all AlixPartners), and UCC members
                             re: Plan of Reorganization draft term sheet
 01/27/21      RC            Participate in mediation session with the mediators, Bates       1.20
                             White, Pachulski, J. Boelter, M. Andolina, M. Linder (all
                             W&C), D. MacGreevey (AlixPartners), and R. Ringer, T.
                             Mayer, M. Wason, Z. Essner (all Kramer Levin) re:
                             updated claims data
 01/27/21      DM            Participate in mediation session with mediators, J.              0.70
                             Boelter, M. Andolina, M. Linder (all W&C), B. Whittman,
                             C. Binggeli (both A&M), R. Ringer, T. Mayer, N.
                             Hamerman, M. Wason, Z. Essner (all Kramer Levin), K.
                             McGlynn, R. Collura, S. Weiner (all AlixPartners) re: Plan
                             of Reorganization term sheet
 01/27/21      DM            Participate in mediation session with the mediators, Bates       1.20

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21      Page 44 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117


 Date          Consultant    Description of Services                                        Hours
                             White, Pachulski, J. Boelter, M. Andolina, M. Linder (all
                             W&C), R. Collura (AlixPartners), and R. Ringer, T. Mayer,
                             M. Wason, Z. Essner (all Kramer Levin) re: updated
                             claims data
 01/27/21      DM            Prepare for BSA mediation session with Debtors and JP           0.40
                             Morgan
 01/30/21      DM            Emails with M. Monger, K. McGlynn, S. Weiner and J.             0.70
                             Ibanga (all AlixPartners) re: BSA claims and recovery
                             analysis and related UCC presentation
 01/30/21      INI           Revise settlement negotiations summary slide                    0.80
 01/31/21      INI           Revise slide summarizing settlement negotiations                0.20
                                                                                 Total      94.20




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21     Page 45 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     RSA, Disclosure Statement, & Plan of Reorganization
Client/Matter #         013446.00117



 Fee Recap:

 Consultant                                          Hours          Rate            Amount
 Joy N Ibanga                                         9.70         530.00          5,141.00
 Scott Weiner                                        39.10         665.00         26,001.50
 Robert B Winning                                     6.30         935.00          5,890.50
 Kathryn McGlynn                                     23.60       1,055.00         24,898.00
 Richard Collura                                      6.60       1,125.00          7,425.00
 David MacGreevey                                     8.90       1,185.00         10,546.50
 Total Hours & Fees                                  94.20                       79,902.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2      Filed 03/19/21        Page 46 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120



 Date          Consultant    Description of Services                                          Hours
 01/06/21      LMB           Update fee application status chart                               0.20
 01/06/21      LMB           Review court docket for filed fee applications                    0.20
 01/07/21      LMB           Email to S. Beck (Kramer Levin) re: third interim fee             0.20
                             application
 01/07/21      LMB           Email to Z. Essner (AlixPartners) attaching excel to the          0.20
                             October 2020 monthly fee statement
 01/19/21      LCV           Reconcile professional fees for December 2020 monthly             1.30
                             fee application
 01/19/21      LCV           Prepare professional fees for December 2020 monthly fee           1.70
                             application
 01/27/21      BFF           Prepare summary of fee examiner's initial report: re:             2.30
                             third interim fee application
 01/28/21      SW            Revise December 2020 professional fees for fee                    1.20
                             application
 01/30/21      LMB           Review court docket for filed fee applications and CNOs           0.20
 01/30/21      LMB           Prepare professional fees for December 2020 monthly fee           1.20
                             application
                                                                                     Total     8.70




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 2413-2    Filed 03/19/21   Page 47 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2132962-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Brooke F Filler                                      2.30      460.00           1,058.00
 Lisa Marie Bonito                                    2.20      465.00           1,023.00
 Laurie C Verry                                       3.00      530.00           1,590.00
 Scott Weiner                                         1.20      665.00             798.00
 Total Hours & Fees                                   8.70                       4,469.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
